Citation Nr: 0305745	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis 
L5 on S1 currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus with metatarsalgia and callosities, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a rating in excess of 20 percent disabling 
prior to January 12, 1998 and in excess of 40 percent 
thereafter, for varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946 and February 1948 to April 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which continued 10 percent 
disabling ratings for spondylolisthesis L5 on S1, varicose 
veins of the right leg, and pes planus with metatarsalgia and 
callosities.

The matter was previously before the Board in June 2000 for 
further development and adjudication.  The increased rating 
claims are now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's spondylolisthesis L5 on S1 is manifested as 
no more disabling than moderate recurring attacks of 
intervertebral disc syndrome.

3.  The veteran's bilateral pes planus with metatarsalgia and 
callosities is manifested as no more disabling than bilateral 
pain on manipulation and use and characteristic callosities.

4.  Prior to January 12, 1998, the veteran's varicose veins 
of the right leg were manifested as no more than moderately 
severe.

5.  From January 12, 1998, the veteran's varicose veins of 
the right leg are manifested as no more than persistent edema 
and stasis pigmentation without intermittent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for spondylolisthesis L5 on S1, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Codes 5285-5295 (2002).  

2.  The criteria for an evaluation in excess of 30 percent 
disabling for pes planus with metatarsalgia and callosities, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Code 5276 (2002).  

3.  The criteria for a rating in excess of 20 percent 
disabling prior to January 1998 and in excess of 40 percent 
thereafter, for varicose veins of the right leg, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4,  including § 4.104, 
Diagnostic Code 7120 (2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the November 1995 rating decision, the January 1996 
statement of the case (SOC), and the July 1996, August 1998, 
and November 2002 supplemental statements of the case (SSOC), 
the RO denied the increased rating claims on the substantive 
merits, based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that in the January 1996 SOC, and the July 1996, 
August 1998, and November 2002 SSOCs, the RO provided the 
rating criteria necessary to warrant an increased rating for 
varicose veins, spondylolisthesis, L5-S1, and pes planus.  
The matters were previously before the Board in June 2000 and 
remanded for further development and adjudication.

 Pursuant to Board remand, in a letter dated September 2000, 
the RO requested the names, addresses, and dates of treatment 
for the claimed conditions. In October 2000, the veteran 
responded that all his medical treatment had been completed 
at VA facilities.  In the November 2002 SSOC, the veteran was 
notified of the new duty to assist provisions under 38 C.F.R. 
§ 3.159 and the new regulations effective September 2002 for 
intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In the cover letter dated November 
2002, the veteran was asked to submit any additional 
information with respect to his increased rating claims.  The 
veteran responded in November 2002 indicating that he had 
"no additional information to submit."

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service personnel records have been associated with 
the claims folder.   The veteran was afforded VA examinations 
in connection with his increased rating claims in September 
1995, March 1998, and December 2001.  VA outpatient treatment 
records have been obtained and associated with the veteran's 
claims folder.  The veteran presented testimony before the RO 
in April 1996.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

I.  Entitlement to an increased rating for spondylolisthesis 
L5 on S1 currently evaluated as 20 percent disabling.

The veteran contends that his service-connected 
spondylolisthesis, L5-S1, has increased in severity.  
Specifically, he contends that he suffers from intermittent 
pain, stiffness, and lack of endurance in his lumbar spine.

The pertinent history is as follows.  In a July 1958 rating 
decision, the veteran was granted service connection for an 
unstable lumbosacral joint, and a 20 percent disability 
rating was assigned from April 1958.  In a July 1961 rating 
decision, the veteran's disability was reclassified as 
spondylolisthesis L-5 on S-1 and decreased to 10 percent 
disabling effective September 1961. The veteran filed a 
request for an increased rating in June 1995.   In a November 
1995 rating decision, the RO continued the 10 percent rating.  
The veteran disagreed with the 10 percent rating, and 
initiated this appeal.  The matter was previously before the 
Board in June 2000 and remanded for further adjudication and 
development.  In the November 2002 SSOC, the veteran's 
disability was re-classified as intervertebral disc syndrome 
with spondylosis and increased to 20 percent disabling 
effective June 1995. As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran is currently rated as 20 percent disabled under 
diagnostic code 5293. 38 C.F.R. § 4.71a.  The Board notes 
that the rating criteria under diagnostic code 5293 for 
intervertebral disc syndrome changed effective September 23, 
2002. See 67 Fed. Reg. 54345-54349 (June 24, 2002).  The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. VAOPGCPREC 
3-2000 (April 10, 1999).

If the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change, and apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  In the instant case, while the RO in a November 2002 
SSOC readjudicated the veteran's spondylolisthesis, L5-S1, in 
light of the changes, there is no evidence of record dated 
from and after the effective change in regulations.  
Therefore, the Board need not reach a determination as to 
which regulation is more beneficial. Id.  

Prior to September 2002, diagnostic code 5293 allotted a 20 
percent rating for moderate recurring attacks of 
intervertebral disc syndrome. 38 C.F.R. § 4.71a.  A 40 
percent rating was assigned for severe, recurring attacks 
with intermittent relief. Id.
The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
spondylolisthesis, L5-S1, more nearly approximates the 
criteria for the currently assigned 20 percent evaluation. 
See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, VA outpatient treatment records dated between 
April 1994 and July 1995 are devoid of any complaints of or 
treatment for the veteran's back.  Upon VA examination in 
September 1995, there was muscle spasm on both sides of the 
lower back.  Flexion was to 90 degrees and extension was to 
20 degrees.  Lateral bending was 30 degrees to both sides and 
lateral rotation was 40 degrees to both sides. X-rays 
revealed spondylolisthesis of L5-S1, Grade II, symptomatic. 

The veteran presented testimony before the RO in April 1996.  
He testified that he had: limited range of motion; difficulty 
getting out of bed three times per week; chronic pain; and 
back spasms.  He further testified that he wore a brace at 
night and used a cane. Report of VA examination dated March 
1998 contained no complaints or findings with respect to the 
veteran's back. 

The West Los Angeles VA Medical Center (VAMC) indicated that 
they had no treatment records for the veteran before 1996.  
VA outpatient treatment records dated between June 1996 and 
February 2000 were devoid of complaints or treatment for the 
veteran's back.  Additional VA outpatient and hospitalization 
records dated between September 1995 and September 2000 are 
also negative with respect to the veteran's back.  

Finally, upon an independent VA examination in December 2001, 
the veteran complained of intermittent pain in his lumbar 
spine that occurred monthly. He indicated that at times it 
lasts a day and is associated with stiffness and lack of 
endurance.  He indicated that back pain did not radiate to 
the extremities and improved with rest and analgesic 
medication.  Physical examination revealed that the veteran 
walked with a cane and favored his left leg secondary to left 
knee pain.  Range of motion studies revealed evidence of 
painful motion in all directions.  Flexion was 68 degrees (68 
degrees with pain). Extension was 25 degrees (25 degrees with 
pain).  Lateral flexion was 25 degrees to both sides and 25 
degrees with pain.  Rotation was 30 degrees to both sides and 
30 degrees with pain.  There was evidence of tenderness and 
mild paraspinal muscle spasm at L4-L5 and L5-S1.  There was 
no evidence of weakness, fatigability, lack of endurance or 
incoordination.  X-rays revealed spondylosis, degenerative 
disc disease, L5-S1, and atherosclerosis.  The veteran was 
diagnosed with intervertebral disc syndrome with degenerative 
arthritis.  The examiner found that the degree of 
spondylolisthesis based on radiographic studies and limited 
range of motion of the lumbar spine was moderate.

In light of the veteran's credible complaints of pain 
experienced in his low back, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the most recent VA examiner 
classified the veteran's intervertebral disc syndrome as 
moderate.  In addition, while pain was noted upon range of 
motion, there was no additional functional loss due to pain.  
Further, there was no evidence of weakness, fatigability, 
lack of endurance or incoordination.

While the veteran has testified to chronic low back pain 
symptomatology, VA outpatient treatment records dated between 
April 1994 and September 2000 are completely devoid of 
complaints regarding the veteran's low back.  The only 
complaints with respect to the veteran's back were made upon 
VA examination.  There are no other contemporaneous documents 
to support the veteran's claim. Therefore, the evidence of 
record does not support a finding of severe intervertebral 
disc syndrome with intermittent relief to warrant a 40 
percent rating. 38 C.F.R. § 4.71a.  

The Board has also looked to other applicable rating criteria 
to assign a higher evaluation.  However, there is no evidence 
of: severe lumbosacral strain to warrant a 40 percent 
evaluation under diagnostic code 5295; severe limitation of 
the lumbar spine to warrant a 40 percent rating under 
diagnostic code 5292; or favorable ankylosis of the lumbar 
spine to warrant a 40 percent rating under diagnostic code 
5289. 38 C.F.R. § 4.71a.  Thus, the veteran's claim for an 
increased rating is denied.

II. Entitlement to an increased rating for bilateral pes 
planus with metatarsalgia and callosities, currently 
evaluated as 30 percent disabling.

The veteran contends that his bilateral pes planus has 
increased in severity so as to warrant an increased rating.  
Specifically, the veteran contends that he has constant pain 
in his feet associated with standing and walking.  The 
veteran also asserts that he suffers from swelling and lack 
of endurance of the bilateral feet.

The pertinent history is as follows.  In a March 1946 rating 
decision, the veteran was granted service connection for weak 
feet with plantar warts, and a 10 percent disability rating 
was assigned from January 1946.  In an April 1948 rating 
decision, the veteran's disability was reclassified as 
bilateral pes planus with plantar calluses.  The 10 percent 
rating was continued. In a July 1958 rating decision, the 
veteran's disability was again reclassified as Morton's 
Syndrome. The 10 percent rating was continued from April 
1958.  The veteran was active duty from February 1948 to 
April 1958.  The veteran's disability was reclassified in a 
July 1961 rating decision as pes planus with callosities and 
metatarsalgia.  The 10 percent rating was continued.  The 
veteran filed a request for an increased rating in June 1995.   
In a November 1995 rating decision, the RO continued the 10 
percent rating.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  The matter was previously 
before the Board in June 2000 and remanded for further 
adjudication and development.  In the November 2002 SSOC, the 
veteran's pes planus was increased to 30 percent disabling 
effective June 1995. As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB, supra. 

The veteran is currently rated as 30 percent disabled under 
diagnostic code 5276. 38 C.F.R. § 4.71a.  A 30 percent rating 
is assigned for bilateral severe flatfeet with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's pes 
planus, more nearly approximates the criteria for the 
currently assigned 30 percent evaluation. See 38 C.F.R. 
§§ 4.3, 4.7.  
In this regard, VA outpatient treatment records dated between 
April 1994 and July 1995 are negative for complaints with 
respect to the veteran's feet, other than nail debridement.  
Foot x-rays taken in September 1995 upon VA examination, show 
marked tarsal sag on the non weight-bearing lateral view, 
especially on the left representing a flexible pes planus.

The veteran presented testimony before the RO in an April 
1996 hearing.  He testified that he did not wear special 
shoes.  The veteran indicated that he had inserts he bought.  
He further complained of calluses and walking with a limp.  

Upon VA examination in March 1998, the veteran reported 
experiencing less arch area pain in recent years since he 
performed less physical activity.  Physical examination 
revealed normal temperature of both lower extremities and no 
lower extremity ulcerations.  Bilateral foot exam showed no 
tenderness, edema or erythema.  The examiner found bilateral 
pes planus with moderate loss of the medial arch. The 
examiner concluded that the veteran experienced only 
occasional mild foot pain in recent years.

VA outpatient treatment records dated between September 1995 
and September 2000 show treatment for routine foot care, to 
include debridement of lesions.  The records show complaints 
of dry skin on the feet and painful calluses.  

Upon independent VA examination in December 2001, the veteran 
reported constant feet pain associated with standing and 
walking.  He further complained of swelling and lack of 
endurance.  The veteran indicated that he did not wear shoe 
inserts.  Examination of the feet revealed evidence of 
moderate flat feet deformities, left greater than the right.  
The non-weight bearing alignment of the Achilles tendon was 
fair. Weight bearing alignment of the Achilles tendon was 
poor and could not be corrected by manipulation.  There was 
no evidence of tenderness to palpation.  It was noted that 
the veteran did not wear corrective shoes.  Examination 
further revealed evidence of abnormal weight bearing signs 
with increased callous formation.  The veteran also had 
hallux valgus in both feet.  There was no evidence of 
redness, heat, swelling, effusion, drainage, instability, or 
weakness.  Active dorsiflexion was 15 degrees, to include 
with pain, and plantar flexion was 15 degrees, to include 
with pain.  X-rays of the left and right foot showed no 
abnormality upon non-weight bearing.  

The veteran returned on March 2002 for weight bearing x-rays.  
The left foot showed hammertoes on the third and fourth toes.  
The right foot showed subluxation at the fourth and fifth 
metatarsophalangeal joints.  The third and fourth toes were 
hammertoes.  The examiner opined that the effect of the 
bilateral pes planus on the veteran's ability to function and 
the degree of function loss were at least moderate.  The 
examiner indicated that the findings of hammertoes and 
subluxation of the fourth and fifth digits were unlikely 
related to the veteran's pes planus.

While a 30 percent rating is warranted, there is no evidence 
of bilateral pronounced flatfeet with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
38 C.F.R. § 4.71a.  Therefore, the veteran's claim for a 
rating in excess of 30 percent disabling is denied.

III.  Entitlement to a rating in excess of 20 percent 
disabling prior to January 1998 and in excess of 40 percent 
thereafter, for varicose veins of the right leg.

The veteran contends that his varicose veins have increased 
in severity so as to warrant an increased rating.  
Specifically, he asserts that he has pain and swelling of the 
right leg.

The pertinent history is as follows.  In a July 1958 rating 
decision, the veteran was granted service connection for 
recurrent varicose veins of the right leg, and a 10 percent 
disability rating was assigned from April 1958.  The veteran 
filed a request for an increased rating in June 1995.   In a 
November 1995 rating decision, the RO continued the 10 
percent rating.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  The matter was previously 
before the Board in June 2000 and remanded for further 
adjudication and development.  In the November 2002 SSOC, the 
veteran's varicose veins were increased to 20 percent 
disabling effective June 1995 and 40 percent disabling 
effective January 1998. As the veteran has not expressed any 
desire to limit his appeal to a specific disability rating, 
the issue remains in appellate status. AB, supra. 

The criteria for evaluating cardiovascular disorders were 
amended, effective from January 12, 1998, during the pendency 
of this claim. See 62 FR 65207-65244 (Dec. 11, 1997). The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas, supra.  

The veteran's varicose veins of right leg have been evaluated 
using 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Prior to January 12, 1998, 
the criteria in Diagnostic Code 7120 for evaluating varicose 
veins was as follows: a 20 percent evaluation was assigned 
for unilateral moderately severe bilateral varicose veins 
involving superficial veins above and below the knee with 
varicosities of the long saphenous ranging in size from one 
to two centimeters in diameter with symptoms of pain or 
cramping on exertion and no involvement of the deep 
circulation; a 30 percent evaluation was assigned for 
moderately severe bilateral varicose veins involving 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation; a 50 
percent evaluation was assigned for severe bilateral varicose 
veins involving superficial veins above and below the knee 
with involvement of the long saphenous rating over two 
centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration and no involvement of 
the deep circulation; and a 50 percent rating was also 
assigned for unilateral pronounced varicose veins with 
secondary involvement of the long saphenous, ranging over 2 
cm. in diameter, marked distortion and sacculation, with 
edema and episodes of ulceration, and no involvement of the 
deep circulation. See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

The criteria in effect on and since January 12, 1998, for 
varicose veins was changed to evaluate the disease as a 
whole, with each extremity separately evaluated and combined 
using 38 C.F.R. §§ 4.25 and 4.26, if applicable.  The current 
criteria outlined in Diagnostic Codes 7120 and 7121 are the 
mirror image of each other and provide for evaluating the 
cardiovascular disorders of varicose veins and post-phlebitic 
syndrome as follows: a 40 percent evaluation is assigned when 
there is evidence of persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; a 60 
percent evaluation is assigned when there is evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and, a 100 
percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest. See 38 
C.F.R. 
§ 4.104, Diagnostic Codes 7120 and 7121 (2002).

The pertinent medical evidence is as follows. VA outpatient 
treatment records dated between April 1994 and July 1995 show 
complaints of varicose veins.  In September 1994 the 
veteran's veins were cool, soft, and non-tender.  In November 
1994 the veteran's veins were stable.  In February 1995, 
there was an increase in the vein size of the right posterior 
calf, but it was cool and non-tender.  The veteran's veins 
remained cool and non-tender in May and July 1995.

A September 1995 report of VA examination showed that the 
veteran had two well-healed surgical scars measuring 1 to 1.5 
inches at its widest breadth on the medial upper aspect of 
the right calf.  There was no painful aspect of the scar and 
no hypertrophic or keloiding of the scar.  The scars did not 
interfere with movement of the leg or knee joint.  The 
veteran was diagnosed with status post varicose vein 
operation with normal surgical scarring without deformity or 
limitation of range of motion.

The veteran testified before the RO in an April 1996 hearing.  
The veteran stated that he had surgery on his veins in 1950.  
He complained of scabs from his knee to his ankle, 
varicosities, itching, and pain.  He indicated that he wore 
stockings and put lotion on his legs on a daily basis.  He 
finally testified that he had discoloration and had to 
elevate his legs.

Upon VA examination in March 1998, the veteran had moderately 
sized varicosities extending over a 10 cm. diameter area over 
the right posterior medial calf, proximally.  The skin 
temperature of both lower extremities was normal and there 
were no ulcerations present.  The veteran was diagnosed with 
moderately severe arteriosclerotic disease of both lower 
extremities.

VA outpatient treatment records dated between September 1995 
and September 2000, showed complaints of dry skin to both 
legs and leg pain.  Progress notes in October 1996 show non-
tender veins under good control.  In November 1997, the 
veteran's veins were holding and in February 1998, the 
veteran's veins were unchanged. 

Finally, upon independent VA examination in December 2001, 
the veteran complained of pain and swelling in his right leg.  
He indicated that after either standing or walking for 10 
minutes his leg ached and was fatigued.  He stated that 
elevation of the leg improved edema and swelling.  The 
veteran reported that he did not wear compression hose.  
Physical examination revealed varicose veins in the right 
lower extremity approximately 12 cm. in length.  The vein was 
from the proximal portion of the medial calf to the mid calf.   
There was no evidence of ulceration.  The varicose veins were 
found to be deep involving the deep circulation and 
involvement of the long saphenous vein with diameter of the 
varicose veins about 1 to 2 cm.  There was evidence of mild 
sacculation and mild tenderness to palpation.  There was no 
marked distortion and no evidence of a corkscrew appearance.  
There was evidence of trace ankle edema bilaterally, but not 
board-like with constant pain.  There was no evidence of 
elevated edema.  Mild chronic venous stasis dermatitis with 
mild dark skin pigmentation in both lower extremities was 
found.  There was no subcutaneous induration or evidence of 
eczema.  

The examiner concluded that the veteran had deep varicose 
veins of the right leg without evidence of board-like edema.  
The examiner opined that the varicose veins were deep with 
involvement of the deep circulatory system, leading to 
increased hydrostatic pressure and pooling of the vein, 
leading to varicose veins in the right lower extremity of a 
long duration.

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 20 percent evaluation assigned for the veteran's 
varicose veins of the right leg prior to January 12, 1998, 
accurately reflect the level of impairment. Specifically, 
there were no findings of bilateral moderately severe 
varicose veins above and below the knee with varicosities of 
the long saphenous and no involvement of the deep circulation 
to warrant a 30 percent rating.  Similarly, there was no 
evidence of unilateral severe varicose veins above and below 
the knee, with involvement of the long saphenous ranging over 
2 cm. in diameter, marked distortion, and sacculation and no 
involvement of the deep circulation to warrant a 40 percent 
evaluation. See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

As of January 12, 1998, the Board finds the criteria under 
the current version of Diagnostic Code 7120 more favorable. 
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2002); 
VAOPGCPREC 3-2000 (April 10, 1999).  However, a rating in 
excess of 40 percent disabling is not warranted. 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120, 7121.  The medical evidence 
dated from March 1998, reveals the presence of persistent 
edema and stasis pigmentation, without intermittent 
ulceration.  While, a 40 percent evaluation is warranted, 
there is no evidence of subcutaneous induration, eczema, and 
persistent ulceration to warrant a 60 percent evaluation.  
While there was evidence of persistent edema and stasis 
pigmentation, it is accounted for under the 40 percent 
evaluation. Accordingly, the Board concludes that a rating in 
excess of 40 percent disabling for varicose veins from 
January 12, 1998, is not warranted.

Conclusion

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's disabilities and their 
effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The evidence does not reflect that application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to an increased rating for spondylolisthesis L5 
on S1, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for bilateral pes planus 
with metatarsalgia and callosities, currently evaluated as 30 
percent disabling, is denied.



Entitlement to a rating in excess of 20 percent disabling 
prior to January 1998 and in excess of 40 percent thereafter, 
for varicose veins of the right leg, is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

